EXHIBIT 10.7

 

Third Amendment to the 2006 Non-Employee Director Equity Plan

 

The following paragraphs and sections of the 2006 Non-Employee Director Equity
Plan has been amended, effective February 9, 2007, to read as follows:

 

(a)

The name of the Plan shall be Hibbett Sports, Inc. 2006 Non-Employee Director
Equity Plan

 

(b)

The following definitions in Section 2 are replaced in their entirety as
follows:

 

2.7 “Company” means Hibbett Sports, Inc., a Delaware corporation, and any
successor thereto.

 

2.16 “Plan” means the Hibbett Sports, Inc. Non-Employee Director Equity Plan
herein set forth, as amended from time to time.

 

(c)

The first sentence in Section 11 is replaced with the following:

 

The Plan became effective on June 1, 2006 following the approval of the
shareholders of Hibbett Sporting Goods, Inc. on May 31, 2006.

 

 

 

 